DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1-3 and 5-11, there is no teaching, suggestion, or motivation in the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…a first anti-oxidation structure disposed between the first interconnection structure and the second interconnection structure…”, in combination with the other limitations.
Re claims 12-17, there is no teaching, suggestion, or motivation in the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…a first interconnection structure disposed adjacent to a side of the first semiconductor device; and a first anti-oxidation structure disposed on the first interconnection structure.…”, in combination with the other limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached on M-F 8:30-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLY K REIDA/Examiner, Art Unit 2816

/ROBERT G BACHNER/               Primary Examiner, Art Unit 2898